                     IN THE UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

JACKIE and BRITNEY IRVING,

       Plaintiffs,

v.                                           CASE NO.: 6:20-cv-1889-Orl-40EJK

USAA GENERAL INDEMNITY
COMPANY,

      Defendant.
_______________________________/

DEFENDANT USAA GENERAL INDEMNITY COMPANY'S TIME SENSITIVE
      MOTION FOR PROTECTIVE ORDER AS TO DEPOSITIONS

       Defendant/Counter-Plaintiff, USAA General Indemnity Company (hereinafter

"USAA"), pursuant to Fed. R. of Civ. Pro. 26(c)(1) and Local Rules 3.01 and 3.04 moves

this Court for entry of a protective order regarding five depositions of USAA

representatives/employees the Plaintiffs have scheduled for the next couple of weeks.

See Deposition Notices attached as Exhibit 1. It is specifically requested the Court order

the depositions be canceled at this time.      This motion is based on the fact recent

discovery demonstrates the Plaintiffs' claim is completely fraudulent and involves acts of

arson and insurance fraud by the claimants. USAA has separately filed a Motion for Stay

of these proceedings. As outlined in said motion, there is an outstanding Subpoena to the

entity Brighthouse/Spectrum/Charter which will definitely determine if this case is in fact

completely fraudulent.    For reasons set forth in USAA's Motion for Stay of this

proceeding, the Court should also grant a protective order pursuant as to the depositions

referenced as Exhibit 1. USAA's counsel has asked Plaintiffs' counsel to cancel these
depositions, since once the response to the Brighthouse/Spectrum/Charter Subpoena is

received, the parties will have absolute confirmation this case is fraudulent. The USAA

representatives who have been set for deposition were involved in this case pre-litigation

and have no firsthand knowledge of the information which has been discovered since this

case was filed, which demonstrates the claim is fraudulent. It is thereby requested this

Court grant a protective order pursuant to Federal Rule of Civil Procedure 26(c)(1) and

rule the depositions set for the next several weeks be canceled until the Court has time to

further address the issues raised by USAA's Motion for Stay of the Proceedings and the

assertion this case is fraudulent. At the very least, it is requested this Court grant a

protective order as to the depositions until the Court rules on the Motion for Stay of the

Proceedings. Also, USAA requests the right to file a detailed lengthy motion on the

issues raised herein, if the Court thinks it needs more information than what is set forth

herein and in the Motion to Stay, in order to decide this motion. USAA also requests oral

argument if the Court believes such would aid the Court in addressing this motion.

                              MEMORANDUM OF LAW

       Federal Rule of Civil Procedure 26(c)(1) provides for good cause a Court may

enter a protective order forbidding discovery to protect a party or person from annoyance,

oppression, and undue expense.        Going forth with multiple depositions of USAA

representatives who were involved in this claim pre-litigation is at this point a clear waste

of time, money, and creating an undue burden on USAA. Thus, the Court should grant a

protective order in regards to the scheduled depositions until the Court can address the

issues raised by USAA's separate Motion for Stay of these Proceedings.



                                             2
                               LOCAL RULE 3.01(g) CERTICATION

          Counsel for USAA certifies he has had multiple email communications with

Plaintiffs' counsel and a telephone call on February 5, 2021 with Plaintiffs' counsel in a

good faith effort to resolve this motion and the related Motion for Stay of Proceedings,

but the parties were unable to reach an agreement.

        I HEREBY CERTIFY that on February 8, 2021, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system which will send a
notice of electronic filing to the following: David J. Pettinato, Esq., Law Offices of
David Pettinato, LLC, 1000 West Cass Street, Tampa, FL 33606
(dpettinato@pettinatolaw.com; admin@pettinatolaw.com).

                                                    s/Chris Ballentine
                                                  CHRIS BALLENTINE, ESQ.
                                                  Florida Bar No. 434205
                                                  JOSEPH L. AMOS, JR., ESQ.
                                                  Florida Bar No. 856230
                                                  Fisher Rushmer, P.A.
                                                  Post Office Box 3753
                                                  Orlando, FL 32802-3753
                                                  Tel: 407-843-2111 / Fax: 407-422-1080
                                                  Primary E-Mail: cballentine@fisherlawfirm.com
                                                  Secondary E-Mail: dburns@fisherlawfirm.com
                                                  Primary E-Mail: jamos@fisherlawfirm.com
                                                  Secondary E-Mail: askees@fisherlawfirm.com

                                                  ATTORNEYS FOR DEFENDANT

L:\CMB\Irving\PLEADING\M for Protective Order as to Depositions 020621.docx




                                                           3
